In three proceedings pursuant to Family Court Act § 1055 to continue the placement of three neglected children, the petitioner, the Commissioner of Social Services of the City of New York, appeals from an order of the Family Court, Kings County (Pearce, J.), dated April 29, 1986, which dismissed the petitions and discharged the children to the custody of the petitioner.
Order reversed, as a matter of discretion, without costs or disbursements, and proceedings remitted to Family Court, Kings County, for consideration of the petitions filed April 18, 1986, as de novo neglect petitions, and for a hearing on the merits to be held thereon before another Judge, forthwith (see, Matter of Changa W., 123 AD2d 435). Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.